DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 16 February 2022.
The amendment filed 16 February 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 6, 7, 13, and 16 were amended in the amendment filed 16 February 2022.
Claims 9, 11, and 15 were cancelled in the amendment filed 16 February 2022.
Claims 24-26 were added in the amendment filed 16 February 2022.
Claims 1, 3-7, 10, 13-14, and 16-26 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10, 13-14, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 16 each recite the limitation of “the flat portion” (see claim 1 at lines 29-30; claim 13 at lines 21-22; claim 16 at line 23) where there are multiple flat portions, i.e. one flat portion per access port, and “at least two (or four) access ports” recited in each claim. Thus, the aforementioned limitations are indefinite as it is unclear to which of the flat portions the instant recitation(s) refer. Clarification is required.
Claims 3-7, 10, 14, and 17-26 are rejected as being dependent upon rejected claims 1, 13, and 16, the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 25 recites the limitation “one or more of the at least access port one electronic device”, where the language is unclear. Clarification is required.
Allowable Subject Matter
Claims 1, 13, and 16 (and said dependent claims) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to Applicant’s claimed invention is US 2012/0025766 A1 (hereinafter “Reade”), WO 2015/181673 A1 (hereinafter “Gissin”), and US 6,546,873 B1 (hereinafter “Andrejkovics”).
Reade teaches a portable power case for batteries comprising a hard case with a lid and a base (Figs. 1-4), a printed circuit board, i.e. a PCB (¶¶ 0093-0094, 0099), access ports and USB ports connected to the PCB (¶¶ 0021, 0079-0086, 0093-0094), a removable and rechargeable battery (¶¶ 0030, 0092), and keyways on the access ports, broadly recited (¶ 0080).
Gissin similarly teaches a portable power case (Figs. 1-5, 9-10) with similar structure, and teaches the case can be recharged via various appliances using charging cables (¶¶ 0023-0030, 0061-0062, and 0108-0122).
Andrejkovics teaches radio frequency (RF) transmitters, which include clasps, such as snap-latches, to secure a sealed battery compartment to the transmitter device (Fig. 1B; Col. 4, lines 22-64).
However, the totality of the prior art, either alone or in combination, are silent to the specific combination of all features recited in claims 1, 13, and 16.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726